Citation Nr: 1633474	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  15-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired mental disorder other than PTSD.


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and family members

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1948 to January 1950. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona that determined new and material evidence was not received to reopen the previously denied claim.  In November 2013, the RO received Morning Reports of the Veteran's unit that previously had not been considered.  See 38 C.F.R. § 3.156(c) (2015).  Further, the Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, for these reasons, the Board has styled the issues of the case as reflected on the title page.

In June 2016, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for an acquired mental disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The weight of the evidence shows that there is no credible supporting evidence of an in-service stressor to which a diagnosis of PTSD may be linked.


CONCLUSION OF LAW

The requirements for entitlement to service connection for PTSD are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the May 2013 rating decision, via a December 2012 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA has complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran to the extent practical in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In several letters to the RO, the Veteran's representative asserted that the RO had rendered hardly any assistance to the Veteran.  See, e.g., 11/25/2013 VBMS-Notice of Disagreement.  The source of the representative's chagrin was the apparently absence of responses to his letters.  The National Personnel Records Center (NPRC) informed the RO that the Veteran's service treatment records and military personnel records are fire related.  That means that if any records related to the Veteran were ever at the NPRC, in all probability they were destroyed in the 1973 fire.  The Board acknowledges VA's heightened duty to assist a claimant where records are deemed fire related or otherwise lost.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Veteran has sought entitlement to service connection for PTSD since 1998.  In several letters through the years, the RO informed the Veteran of fact that efforts to obtain his service records had been unsuccessful, informed him of alternative evidence which might support his claim, and provided the necessary form for him to complete to assist the NPRC with searching for alternative records.  The December 2012 VCAA notice letter included similar information.  The RO also made numerous inquiries of the NPRC for any records extant.  (05/11/2013 VBMS-VA-21-3101).  The RO's continuous efforts resulted in the location of Moring Reports of the Veteran's unit.  The Veteran's VA treatment records are also in the claims file.  In light of these factors, the Board finds that VA met its heightened duty to assist the Veteran.

As the RO initially developed the case as an application to reopen a previously denied claim, the Veteran was not afforded an examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, the Veteran still was not afforded an examination after the Morning Reports were added to the record.  VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the second element is not present.

Due to the unique proof elements of PTSD, as discussed later in this decision, the Board finds that VA's duty to provide an examination is not triggered.  The fatal missing element is that, under the circumstances of this case, the Board finds that there is no credible evidence of the Veteran's claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  In the absence of a verified in-service stressor, there is no factual basis for an allowance of service connection for PTSD.  Id.  Hence, a remand for an examination would serve no useful purpose.

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service connection - General Requirements

To establish a right to compensation for a present disability, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) as the governing criteria for diagnosing PTSD.

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Prior to 2010, there was no diagnosis of PTSD of record.  Earlier diagnoses of depressive disorder NOS, and adjustment reaction were entered.  This will be addressed in the Remand section below.  The record reflects that the Veteran's treating VA psychiatrist entered a diagnosis of PTSD in July 2010.  

As for the Veteran's claimed stressor, he has consistently reported that while stationed in Japan, in approximately 1949, another soldier's rifle accidentally discharged while he was in the process of mounting a truck.  The victim apparently was shot through the head.  (Transcript, p. 5)  The Veteran did not directly observe the accident but, because of his close proximity, a significant amount of the victim's blood got on the Veteran.  In addition to his claimed presence when the death occurred, the Veteran is a Native American.  Due to his tribal beliefs and customs, coming into contact with another's blood caused significant trauma in addition to being present at the scene of the claimed death.  This was noted in the VA psychiatrist's November 2010 diagnosis and nexus opinion.  (06/03/2011 VBMS-Medical Treatment-Government Facility, p. 4)

The Veteran has never provided a name of the soldier purportedly killed.  His children and daughter-in-law who testified at the hearing made no mention of his ever mentioning a name.  The evidence of record reveals no indication that he ever knew the person's name.  Nonetheless, the available Morning Reports of the Veteran's unit cover the period November and December 1949.  The entries reflect no indication of a unit member being absent due to death or otherwise unaccounted for.  (11/25/2013 VBMS-Military Personnel Records)  The RO entered a formal finding that there was insufficient information to seek verification of the claimed stressor from the U.S. Army and Joint Services Records Research Center (JSRRC).  (04/19/2013 VBMS-VA Memo)

Where the claimed stressor is not related to combat, a veteran's uncorroborated testimony is not sufficient to verify the stressor.  Cohen v. Brown, 10 Vet. App. at 146-47.  The Board acknowledges that the time, place, and circumstances of the Veteran's active service are not inherently inconsistent with an accidental death such as that reported by the Veteran.  Although he served between World War II and the Korean War, troops still pulled guard duty and were generally armed with the standard issue service rifle.  That alone, however, does not verify a death of an unnamed soldier.

The Board acknowledges the lay evidence of record of the traditional tribal treatment the Veteran underwent to treat his reported symptoms, such as cleansing ceremonies, which a tribal Medicine Man described.  (04/11/2006 VBMS-Third Party Correspondence)  The Veteran's family testified to his struggle with his symptoms over the years.  The Veteran's representative asserts that the fact that the Morning Reports prove the Veteran was where he said he was, and the evidence of his continued symptoms is enough to prove his claim.  The Board disagrees with and rejects the assertion.  Symptoms do not verify a stressor.  Evidence that the Veteran in fact served in Japan is not even circumstantial evidence that an accidental death occurred.  As for the second part of the assertion, continuous symptomatology proves a claim solely as concerns a chronic disease.  Walker v. Shinseki, 708 F.3d 1371 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  PTSD is not a listed chronic disease.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  The Board also acknowledges that the benefit of the doubt is for liberal application in instances where service records are fire related.  In the instant case, however, the scale is not even but tilts against the claim.

In light of the foregoing, the Board finds that this non-combat Veteran's lay statements and other lay evidence, when weighed against the other evidence of record, to include the absence of evidence of a death, does not support his claimed in-service stressor.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (stating that a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions). 
 
In sum, the Board finds that the preponderance of the evidence is against the verification of the Veteran's claimed stressor.  As such, the in-service incurrence of a disease or injury element for service connection has not been established; service connection for PTSD is not warranted.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although the Board found the Veteran's claimed in-service stressor for PTSD is not verified, there still is medical evidence of diagnosed depressive disorder and adjustment reaction.  (07/22/2004 VBMS-Medical Treatment-Government Facility; 03/04/2005 VBMS-Medical Treatment-Government Facility, p. 21)  In light of the fact that the Veteran's records are fire related, the Board finds that VA's duty to provide an examination has been triggered as to those acquired mental disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c).  Additionally, any relevant VA treatment records on remand should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant VA treatment records generated since the Statement of the Case (SOC).

2.  After the above is complete, regardless of whether records are added to the file, arrange an examination of the Veteran by an appropriate mental health clinician.

The examiner is asked to identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the August 2012 claim for service connection for a psychiatric disorder.  

Is there at least at least as likely as not (a 50-percent or greater probability) that any currently diagnosed acquired mental disorder, other than PTSD, is etiologically related to the Veteran's active service?

The lay evidence of record must be considered.  
A comprehensive rationale for all opinions rendered must be provided.  

3.  After all of the above is complete, re-adjudicate the issue considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


